
	
		I
		111th CONGRESS
		1st Session
		H. R. 1059
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mrs. Blackburn (for
			 herself, Mr. Tanner, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to provide eligibility for an heir of a deceased
		  homeowner to receive certain housing-related disaster
		  assistance.
	
	
		1.Eligibility for
			 housing-related disaster assistance
			(a)In
			 generalSection 408(b) of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5174(b)) is amended by adding at the end the following:
				
					(3)Eligibility of
				heirs of deceased homeownersIn the event the owner of an owner-occupied
				private residence dies, an heir taking legal possession of the residence under
				applicable law shall be eligible for assistance under subsections (c)(2) and
				(c)(3) in place of the deceased owner.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to a major disaster declared by the President under the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)
			 on or after January 1, 2008.
			
